McMurray, Presiding Judge.
Defendant was convicted of burglary and sentenced to serve 20 years in prison. He appealed. Held:
1. The trial court did not err in admitting defendant’s voluntary statement (“That he usually does not do burglaries.”) into evidence. Contrary to defendant’s contention, the statement did not place defendant’s character in issue. It did not necessarily connote the commission of other criminal activity. Even if the language did indicate that defendant committed other offenses, the statement was admissible. Lord v. State, 157 Ga. App. 104, 105 (2) (276 SE2d 153).
2. Defendant’s second enumeration of error is controlled by Scott v. State, 170 Ga. App. 409, 412 (5) (317 SE2d 282). The enumerated error is without merit.

Judgment affirmed.


Pope and Benham, JJ., concur.

*714Decided July 5, 1988.
Rise H. Weathersby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Doris L. Downs, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.